Citation Nr: 1028190	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-49 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether the Veteran is entitled to a waiver of recovery of 
nonservice-connected disability pension benefit overpayment in 
the amount of $5,161.10.


REPRESENTATION

Appellant represented by:	Michael Taub, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 Decision on Waiver of Indebtedness of 
VA's Committee on Waivers and Compromises.  


FINDINGS OF FACT

1.  In August 2007, VA was made aware of the Veteran's 
incarceration as of July 17, 2007; a letter was sent to the 
Veteran in July 2008, proposing that his nonservice-connected 
pension benefits be terminated effective September 16, 2007 
through March 4, 2008 (the 61st date of confinement through date 
of release).  

2.  In November 2008, the Veteran's pension was terminated as 
proposed; the Veteran was notified as to the debt amount and 
waiver rights in December 2008.

3.  The Veteran has shown that recovery would cause an undue 
financial hardship and a waiver of repayment of this debt would 
not result in unfair enrichment to the Veteran.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA 
nonservice-connected disability pension benefits, in the 
calculated amount of $5,161.10, have been met.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.666 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Nevertheless, VCAA provisions are not applicable to waiver of 
recovery of overpayment claims found in 38 U.S.C.A. § 5300, 
because Chapter 53 contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras 
v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA 
provisions are inapplicable to waiver of indebtedness claims).  
In any event, the Board points out that the RO, in the decision 
on waiver of indebtedness, and in an accompanying letter, has 
explained to the Veteran the bases for denial of the claim, and 
afforded him the opportunity to present information and evidence 
in support of the claim.  The Veteran has not referenced any 
pertinent, obtainable evidence that remains outstanding.  
Accordingly, the Board finds that these actions satisfy any duty 
to notify and assist the Veteran.  Therefore, the Board finds 
that no further action is necessary under the VCAA.

Legal Criteria

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to the 
government.  38 C.F.R. § 1.965(a) (2009).  Under the regulation, 
"equity and good conscience" involves a variety of elements: 
(1) fault of the debtor, (2) balancing of the faults, (3) undue 
hardship, (4) whether recovery would defeat the purpose of the 
benefit, (5) unjust enrichment, and (6) changing position to 
one's detriment.  38 C.F.R. § 1.965.  The list of elements is not 
all-inclusive.  See 38 C.F.R. § 1.965; see also Ridings v. Brown, 
6 Vet. App. 544, 546 (1994) (holding that VA must address all 
relevant factors in determining whether to exercise its equitable 
discretion in a waiver of indebtedness claim).

However, the law precludes wavier of recovery of an overpayment 
or waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud; (2) 
misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b).  Only one of three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of the indebtedness.  38 
U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and results 
in a loss to the government.  38 C.F.R. § 1.965(b).

Analysis

The Veteran asserts that his failure to notify VA that he had 
been incarcerated in July 2007 was unintentional.  The Veteran 
claims that the RO improperly suspended his pension benefits 
based on his incarceration.  He acknowledges that his 
incarceration is proper, such that he is partly at fault for the 
creation of the debt, but asserts that he did not know that VA 
was entitled to suspend his benefits on the 61st day of 
incarceration until the proposed termination of benefits in July 
2008.  The Veteran further claims that, based on undue hardship, 
he is entitled to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $5,161.10, 
which resulted from the suspension.  

The Veteran has not challenged the creation of or amount of 
overpayment.  This decision is thus limited to the issue of 
entitlement to waiver of the overpayment.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) (holding that when the 
validity of a debt is challenged, a threshold determination must 
be made on that question prior to a decision on waiver of 
indebtedness).

VA regulations provide that if any individual to or for whom 
pension is being paid under a public or private law administered 
by VA is imprisoned in a Federal, State or local penal 
institution as the result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued effective 
on the 61st day of imprisonment following conviction.  The payee 
will be informed of his or her rights and the rights of 
dependents to payments while he or she is imprisoned as well as 
the conditions under which payments to him or to her may be 
resumed on his or her release from imprisonment.  38 C.F.R. § 
3.666 (2009).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the Veteran and to the 
government.  38 C.F.R. § 1.965(a) (2009).  Under the regulation, 
"equity and good conscience" involves a variety of elements: 
(1) fault of the debtor, (2) balancing of the faults, (3) undue 
hardship, (4) whether recovery would defeat the purpose of the 
benefit, (5) unjust enrichment, and (6) changing position to 
one's detriment.  38 C.F.R. § 1.965.  The list of elements is not 
all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

However, the law precludes wavier of recovery of an overpayment 
or waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud; (2) 
misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b).  Only one of three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of the indebtedness.  38 
U.S.C.A. § 5302(c).

In this case, the Veteran was initially awarded nonservice-
connected pension benefits by an April 2004 rating decision.  In 
the accompanying notice letter, the Veteran was informed that he 
"should notify [VA] immediately of any changes in your mailing 
address."  

In August 2007, VA obtained evidence that the Veteran had been 
incarcerated for a felony since July 2007.  In July 2008, VA 
notified the Veteran that it planned to terminate his VA pension 
benefits, effective September 16, 2007 due to his incarceration.  
38 C.F.R. § 3.666.  In November 2008, VA notified the Veteran 
that the proposed reduction in his disability benefits amount had 
been promulgated, and that the termination of benefits was in 
effect through March 4, 2008, the date of his release, and that 
this created an overpayment.  The Veteran was informed in 
December 2008 that an overpayment of $5,161.10 was created; he 
requested a waiver of overpayment.  In July 2009, the Veteran was 
informed that the Committee on Waivers and Compromises denied his 
request for waiver of the overpayment in the calculated amount of 
$5,161.10.  

The probative and persuasive evidence of record does not 
demonstrate any bad faith, fraud, or misrepresentation by the 
Veteran; however, the evidence shows that collection of the debt 
would be against equity and good conscience.  See 38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.965(a), (b).  

The creation of the overpayment was more the fault of VA than the 
Veteran because VA was informed in August 2007 that the Veteran 
had been incarcerated as of July 17, 2007 and did not take action 
to discontinue the Veteran's nonservice-connected pension 
benefits until July 2008, creating an overpayment of benefits to 
which the Veteran was not entitled.  38 C.F.R. § 3.660.  

Moreover, recovery of the remaining overpayment would create an 
undue hardship.  At the Veteran's April 2010 hearing before the 
Board, the Veteran indicated that, despite being able to avail 
himself of public programs for the purposes of food and 
toiletries, he is left with approximately $100 per month after 
paying his rent.  The objective evidence of record demonstrates 
that collection would deprive the Veteran of basic necessities, 
as the Veteran needs these funds to pay any utilities and for any 
additional food or toiletries that he is unable to obtain with 
public assistance; the Veteran testified that he occasionally 
borrows money from his children to pay for additional food until 
his next pension check comes.  Thus, the Veteran has presented 
evidence showing that repayment of the debt would deprive him of 
such basic necessities.  Ultimately, waiving recovery of the 
overpayment would not unjustly enrich the Veteran.  Accordingly, 
collection of the debt is against equity and good conscience and 
waiver of the overpayment, in the calculated amount of $5,161.10, 
is warranted.


ORDER

Waiver of recovery of overpayment of nonservice-connected 
pension, in the amount of $5,161.10, is granted.



____________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


